     Case 3:21-cv-00549-X-BK Document 4 Filed 04/09/21             Page 1 of 1 PageID 18



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

ORLANDO M. GUTIERREZ,                         §
              Plaintiff,                      §
                                              §
v.                                            §    CIVIL CASE NO. 3:21-CV-549-X-BK
                                              §
                                              §
COMMISSIONER, SOCIAL SECURITY                 §
ADMINISTRATION, ET AL.,                       §
               Defendants.                    §


      ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The Court reviewed the proposed Findings, Conclusions,

and Recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate.

        SO ORDERED this 9th day of April, 2021.




                                                   ________________________________
                                                   BRANTLEY STARR
                                                   UNITED STATES DISTRICT JUDGE
